Citation Nr: 1746293	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June to October 1984 and from March to August 1986.  He also had periods of service with the New Jersey National Guard.

In July 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed and has been associated with the record.  In May 2015 and January 2017, the Board remanded for additional development.


FINDINGS OF FACT

1.  Symptoms of a psychiatric disorder, diagnosed as schizophrenia, were not chronic in service or continuous after service separation. 

2.  Schizophrenia did not manifest to a compensable degree within one year of separation from service.

3.  The Veteran's psychiatric disorder is not related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has a psychiatric disorder, other than PTSD, related to his period of active duty service from March to August 1986.  Specifically, during the July 2014 Board hearing, he testified that he witnessed a fellow service-member fall off a building and die during service.  He further testified that although he went to the soldier's aid immediately following the fall, the individual had died on impact.  During the July 2014 Board hearing, he further stated that this incident occurred in June 1986, or in the summer of 1986, at Fort A.P. Hill.  He testified that the alleged deceased soldier was named Jeff; however, he could not recall the last name.

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the evidence shows that the Veteran has been diagnosed with schizophrenia. Specifically, he was diagnosed with schizophrenia in a July 2017 VA examination report.  Therefore, a current diagnosis is shown. 

Service treatment records are unavailable.  After requesting them in conjunction with the claim, the Agency of Original Jurisdiction (AOJ) was informed in October 2009 that there were no service treatment records as the records were fire-related.  When service records are unavailable, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Although the Veteran's service treatment records are unavailable, he does not claim that he was treated for any psychiatric symptoms in service.  During a July 2017 VA psychiatric examination, he denied mental health symptoms prior to service entrance and during service.  As such, by his own testimony, symptoms of a psychiatric disorder were not shown in service.

Next, the Veteran's psychiatric symptoms have not been continuous since service separation.  During the July 2017 VA examination, he indicated that he first began having mental health symptoms 20-25 years previously (dating the onset to approximately 1992).  Post-service VA treatment records show that he first sought mental health treatment in 2009, many years following service separation.  Even assuming that he developed symptoms as early as 1992, that was more than 5 years following active duty.  

This evidence suggests that there was no continuity of symptomatology following service.   Further, the psychiatric disorder did not manifest to a compensable degree within one year of separation from service; therefore, the one-year presumption does not apply.

Next, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's psychiatric disorder, diagnosed as schizophrenia, is related to service.  In this regard, the weight of the credible evidence shows no in-service psychiatric injury or disease or event to which a current psychiatric disorder could be related.  Pursuant to the Board's May 2015 remand, the AOJ was asked to undertake any necessary development to independently verify the Veteran's statements regarding the death of a fellow service-member in the summer of 1986 at Fort A.P. Hill.  This included contacting the Joint Service Records Research Center (JSRRC) or other appropriate agencies as necessary. 

Pursuant to the Board's directive, the AOJ contacted the JSRRC in May 2016 to verify the alleged stressor.  In June 2016, a response was received which indicated that research of the U.S. Army historical records and a coordinated research with the National Archives and Records Administration did not include any unit records pertaining to the 150th Aviation Battalion, Fort A.P. Hill, Virginia, for the calendar year 1986. Thereafter, in a June 2016 statement, the Veteran indicated that the correct date of the in-service incident was the "2nd week of June 1987."  In a July 2016 deferred rating decision, the RO related that he now claimed that the incident occurred in June 1987 (as opposed to 1986), and that another request to JSRRC was to be submitted.

In June 2017, the RO received a response from JSRRC.  Although the stressor reported by JSRRC in VBMS is listed as "verified," upon further review, the JSRRC response pertains to an event other than that reported by Veteran.  Specifically, he reported witnessing another soldier fall to his death from the third floor of the barracks.  The stressor reported by the JSRRC pertains to a service-member being beaten to death.  Additionally, the two soldiers in these incidents have different first names (i.e., the Veteran reported the soldier's first name was Jeff and the stressor described by the JSRRC pertains to a soldier named Richard).  For these reasons, the weight of the credible evidence shows no confirmed in-service psychiatric injury or disease or event to which a current psychiatric disorder could be related.  

Furthermore, the medical evidence of record does not establish that the Veteran's psychiatric disorder is a result of his service.  In a July 2017 VA psychiatric examination, the Veteran was diagnosed with schizophrenia.  During the evaluation, he denied a pre-military mental health history.  The examiner opined that the Veteran's schizophrenia was less likely as not related to service.  In support of this opinion, the examiner noted that, although the stressor reported by JSRRC in VBMS was listed as verified, it was clear the JSRRC response pertained to an event other than that reported by the Veteran.  

Specifically, he reported witnessing another soldier fall to his death from the third floor of the barracks.  The stressor reported by the JSRRC pertained to a service-member being beaten to death.  Additionally, the examiner noted that the two soldiers in these incidents had different first names (i.e., the Veteran reported the soldier's first name was Jeff and the stressor described by the JSRRC pertains to a soldier named Richard).  

The examiner further stated that there was no indication of mental health symptoms pre-service or during service according to Veteran's self-reported accounts.  Further, it was noted that during the interview, he did not report symptoms specific to the stressor he previously reported in his claim for service connection for PTSD.  Rather, his active duty experiences pertained to typical experiences encountered during training of military personnel.  

Additionally, according to Veteran, he first began struggling with mental health symptoms 20-25 years previously, which was after he had completed his active duty.  As noted in the DSM-5 regarding schizophrenia, "The psychotic features of schizophrenia typically emerge between the late teens and the mid-30s."  Thus, his reported onset of symptoms after he completed service was noted to be consistent with the typical onset for schizophrenia symptoms.  

The July 2017 VA medical opinion is highly probative as the examiner reviewed the claims file, addressed post-service mental health records, and provided opinions supported by clear and thorough rationales, and it weighs strongly against the claim.

The Board has also considered the Veteran's statements regarding his belief that his psychiatric disorder is related to service.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex psychiatric disorder of schizophrenia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  This psychiatric disorder is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other psychiatric disorders.   

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the appeal is denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


